The Court,
after taking time to advise upon-this case directed the following order to be entered.
*429On hearing the report of O. H. Hicks Esquire, the referee in this cause, and the affidavits and documents presented by the parties: and after hearing the counsel of the parties, it is ordered, on motion of Mr. Lord for the plaintiff that the said reports with the documents annexed, be referred back to O. H. Hicks Esquire, with these directions of this court in relation to the matters in question.
That all losses, charges, and expenses necessarily, prudently or reasonably incurred in respect to the property saved, from the time of the shipwreck to the time when the property could be directly transported to its ultimate destination are proper charges,, upon the property so transported and ought to-be borne by the assurers. That the sums paid for transporting the master and crew, for their support, board, and lodging and passages during the same period, are also proper charges upon the property, and ought to be borne by the assurers. That the master and seamen-also, after becoming disconnected from the vessel by the shipwreck are. entitled to compensation as labourers, or salvors for then-services in transporting and in saving the cargo; to be allowed according to the nature of the services. That the sums for going after the dollars buried as allowed by the referee, were properly allowed and properly apportioned on the dollars, alone. That the loss of the dollars, was rightly allowed against the assurers. That the referee is to be satisfied of the character of the charges, and the payment thereof, in such manner as may be reasonably thought fit by him, and reference may be had to either of the Judges of this court for directions.
[D. Lord, Att’y for the plff. G. W. Strong, Att’y for the defts.]